Citation Nr: 0835282	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for multilevel 
degenerative disc disease with posterior disc protrusion and 
associated spinal stenosis of the lumbosacral spine, 
currently rated as 40 percent disabling.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to July 
1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Oakland, California, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

In his September 2008 presentation to the Board, the 
veteran's representative requested that the veteran be 
afforded another VA examination to determine the severity his 
back disorder.  As the veteran was last afforded a VA 
examination almost four years ago, and it is essentially 
contended that that the severity of his back disability has 
increased since that time, another VA examination to 
determine the current state of his service connected back 
disability is necessary in order to comply with the duty to 
assist the veteran.  See, e.g., Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95.  

In addition, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 21 Vet. App. 37 (2008).  In 
that decision, the Court concluded that, for increased 
compensation claims, section 5103(a)-compliant notice must 
meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 
       
(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 
       
(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 
       
(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Id.  As the veteran has not been provided with notice in full 
compliance with the Court's directives in Vazquez-Flores, the 
Board finds that the veteran should be provided such notice 
on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO should, pursuant to the holding 
in Vazquez-Flores v. Peake, provide the 
veteran with a notification letter that 
includes the following: 

a)  Notice to the veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his back 
disability and the effect that worsening 
has on his employment and daily life; 

b)  Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 and of the 
fact that his rating will be determined 
by applying the relevant Diagnostic 
Codes; and 

c)  Examples of the types of medical and 
lay evidence that the claimant may 
submit, or ask VA to obtain, that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Based on his response, the RO must 
attempt to associate with the claims file 
all pertinent records desired by the 
veteran.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The veteran must then be 
given an opportunity to respond. 

3.  The veteran must be afforded an 
appropriate VA examination to determine 
the current extent of the impairment 
resulting from his service-connected back  
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any 
further indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings.

The examiner must state the range of 
motion of the back in degrees, noting the 
normal range of motion of the back; 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected back disorder 
expressed, if feasible, in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination; and 
express an opinion as to whether pain in 
the affected areas could significantly 
limit functional ability during flareups 
or during periods of repeated use, 
noting, if feasible, the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flareups.  The 
examiner should also state the duration 
of any incapacitating episodes (defined 
as a period of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
of intervertebral disc syndrome in the 
past 12 months.  

Additionally, the examiner must provide 
an opinion as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the service-connected back disorder 
limits his ability to work, or affects 
his ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




